Case 1:20-cr-00037-SPW Document 17 Filed 09/14/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 20-37-BLG-SPW
Plaintiff,

VS. ORDER
CALVIN BRUCE “RC” BRADY, JR.

Defendant.

 

 

Upon the United States’ Motion to Dismiss Indictment Without Prejudice
(Doc. 16), and for good cause shown,

IT IS HEREBY ORDERED that the indictment in the above-captioned
matter is DISMISSED WITHOUT PREJUDICE.

IT IS FURTHER ORDERED that the trial presently set for Monday,
October 26, 2020 at 9:00 a.m. is VACATED.

DATED this IGT is of September, 2020.

SUSAN P. WATTERS
United States District Judge
